Matter of Quinn (2019 NY Slip Op 02947)





Matter of Quinn


2019 NY Slip Op 02947


Decided on April 18, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.




Decided and Entered: April 18, 2019
[*1]
In the Matter of WILLIAM THOMAS QUINN, an Attorney. (Attorney Registration No. 1814714)

Calendar Date: April 15, 2019




Before: Lynch, J.P., Clark, Mulvey, Devine and Aarons, JJ.

William Thomas Quinn, Hoboken, New Jersey, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department

MEMORANDUM AND ORDER
Per Curiam.
	William Thomas Quinn was admitted to practice by this Court in 1982 and lists a business address in Hoboken, New Jersey with the Office of Court Administration. Quinn has applied to this Court, by affidavit sworn to March 25, 2019, for leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application, noting that respondent omitted three material responses in his submission and, therefore, his application to resign was not in the proper form prescribed by Rules for Attorney Disciplinary Matters (22 NYCRR) § 1240.22 (a) (1) (see  Rules for Attorney Disciplinary Matters [22 NYCRR] part 1240, appendix E).
In reply to AGC's opposition, however, Quinn has submitted a supplemental affidavit, sworn to April 9, 2019, in which he corrects the irregularities in his prior submission. Accordingly, with AGC voicing no other substantive objection to his application, and having determined that Quinn is now eligible to resign for nondisciplinary reasons, we grant the application and accept his resignation.
Lynch, J.P., Clark, Mulvey, Devine and Aarons, JJ., concur.
ORDERED that William Thomas Quinn's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that William Thomas Quinn's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that William Thomas Quinn is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Quinn is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that William Thomas Quinn shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.